                         Case 5:21-cv-03315-NC Document 22 Filed 05/25/21 Page 1 of 3



                  1   PETER A. LEEMING, CA SBN 119124
                      LAW OFFICES OF PETER A. LEEMING
                  2   108 LOCUST STREET, SUITE 7
                      SANTA CRUZ, CA 95060
                  3   TELEPHONE (831) 425-8000
                      PALEEMING@SBCGLOBAL.NET
                  4
                      FRANK R. UBHAUS, CA SBN 46085
                  5   BERLINER COHEN, LLP
                      TEN ALMADEN BOULEVARD
                  6   ELEVENTH FLOOR
                      SAN JOSE, CA 95113-2233
                  7   TELEPHONE: (408) 286-5800
                      frank.ubhaus@berliner.com
                  8
                      JAMES V. KOSNETT, CA SBN 71542
                  9   KOSNETT LAW FIRM
                      11601 WILSHIRE BLVD, STE. 500
                10    LOS ANGELES, CA 90025
                      TELEPHONE (310) 445-5900
                11    JAMESKOSNETT@KOSNETLAW.COM

                12    Attorneys for Plaintiff John Doe
                13
                                                  IN THE UNITED STATES DISTRICT COURT
                14
                                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
                15
                                                            SAN JOSE DIVISION
                16

                17
                      JOHN DOE,                                          CASE NO. 5:21-CV-03315-NC
                18
                                     Plaintiff,                          NOTICE OF DISMISSAL WITHOUT
                19                                                       PREJUDICE
                             vs.
                20
                      REGENTS OF THE UNIVERSITY OF
                21    CALIFORNIA,
                22                   Defendants.
                23

                24           TO THE ABOVE NAMED DEFENDANTS:
                25           PLEASE TAKE NOTICE that Plaintiff, pursuant to the provisions of Rule 41(A) of the
                26    Federal Rules of Civil Procedure, hereby dismisses the above captioned matter in its entirety without
                27    prejudice.
                28

                                                                       -1-
4850-7769-9560v1                                      NOTICE OF DISMISSAL WITHOUT PREJUDICE
LCATABELLE\28849001
                        Case 5:21-cv-03315-NC Document 22 Filed 05/25/21 Page 2 of 3



                  1   DATED: MAY 24, 2021                RESPECTFULLY SUBMITTED,

                  2                                      BERLINER COHEN, LLP

                  3                                      BY: /s/ Frank R. Ubhaus
                                                             FRANK R. UBHAUS
                  4                                          ATTORNEYS FOR PLAINTIFF JOHN DOE
                  5

                  6

                  7

                  8

                  9

                10

                11

                12

                13

                14

                15

                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28

                                                              -2-
4850-7769-9560v1                             NOTICE OF DISMISSAL WITHOUT PREJUDICE
LCATABELLE\28849001
                         Case 5:21-cv-03315-NC Document 22 Filed 05/25/21 Page 3 of 3



                  1   Doe v. Regents of the University of California.                           Case No. 5:21-CV-03315-NC

                  2                                           PROOF OF SERVICE

                  3           I, Sabina Hall, declare under penalty of perjury under the laws of the State of California that
                      the following facts are true and correct:
                  4
                              I am a citizen of the United States, over the age of eighteen years, and not a party to the
                  5   within action. I am an employee of Berliner Cohen, LLP, and my business address is Ten Almaden
                      Boulevard, Eleventh Floor, San Jose, California 95113-2233. On May 25, 2021, I served the
                  6   following document(s):

                  7          NOTICE OF DISMISSAL WITHOUT PREJUDICE

                  8   in the following manner:

                  9          by transmitting via facsimile the document(s) listed above to the fax number(s) set forth below, or as
                             stated on the attached service list, from the sending facsimile machine telephone number of
                10           __________. The transmission was reported as complete and without error by the machine. Pursuant
                             to California Rules of Court, Rule 2008(e)(4), I caused the machine to print a transmission record of
                11           the transmission, a copy of which is attached to the original of this declaration. The transmission
                             report was properly issued by the transmitting facsimile machine.
                12
                             by placing the document(s) listed above in a sealed envelope with postage thereon fully prepaid, in
                13           the United States mail at San Jose, California addressed as set forth below.
                             by overnight mail by placing the document(s) listed above in a sealed overnight mail envelope with
                14           postage thereon fully prepaid, addressed as set forth below.
                15           by personally delivering the document(s) listed above to the person(s) at the address(es) set forth
                             below.
                16     X     by e-mail or electronic transmission. Pursuant to Code of Civil Procedure §1010.6, I caused the
                             document(s) to be sent to the person(s) at the e-mail address(es) listed below.
                17

                18    ATTORNEYS FOR DEFENDANTS                              BRYAN H. HECKENLIVELY
                      HAILYN J. CHEN                                        bryan.heckenlively@mto.com
                19    hailyn.chen@mto.com                                   ANDRA LIM
                      MUNGER, TOLLES & OLSON LLP                            andra.lim@mto.com
                20    350 South Grand Avenue                                MUNGER, TOLLES & OLSON LLP
                      Fiftieth Floor                                        560 Mission Street
                21    Los Angeles, California 90071-3426                    Twenty-Seventh Floor
                      Telephone: (213) 683-9100                             San Francisco, California 94105-2607
                22    Facsimile: (213) 687-3702                             Telephone: (415) 512-4000
                                                                            Facsimile: (415) 512-4077
                23
                              I am readily familiar with my firm’s practice for collection and processing of correspondence
                24    for mailing with the United States Postal Service/Express Mail, Federal Express and other overnight
                      mail services, to wit, that correspondence will be deposited with the United States Postal
                25    Service/overnight mail service this same day in the ordinary course of business.
                26           Executed on May 25, 2021, at San Jose, California.
                27

                28                                                              /S/ SABINA HALL
                                                                                                  SABINA HALL
                                                                          -3-
4850-7769-9560v1
LCATABELLE\28849001
